Title: From Benjamin Franklin to Baudouin, 18 June 1779
From: Franklin, Benjamin
To: Baudouin, ——


Sir
Passy, June 18. 1779.
I shall write immediately as you desired to the Capitain of the American Privateer forbidding him to meddle with the Pacquets betwen Dover and Calais. I did not attend much to the Capitains Letter, supposing that if they were under the protection of the Governement they would if stopt by him produce that protection, and that he would of course discharge them. Please to assure M. De Sartine of my Respects, and believe me to be with great Esteem, Sir,
Mr. Baudoin
